El Juez Asociado Señor Rivera Pérez
emitió la decisión refe-rente a moción de inhibición.
Acorde con los pronunciamientos de este Tribunal en Noriega Rodríguez v. Gobernador, 120 D.P.R. 267 (1988), se nos ha referido por el Juez Presidente interino, Señor Rebollo López, para que evaluemos y resolvamos una moción presentada por el Ledo. Roberto J. Sánchez Ramos, Procurador General de Puerto Rico. Mediante dicho escrito se solicita nuestra inhibición en la participación de la ad-judicación de otra moción que pretende la reconsideración de una resolución emitida por este Tribunal el 18 de junio de 2001 que decretó la reinstalación del abogado de epí-grafe a la práctica de la profesión legal.
*777I
Antes de entrar a los méritos de lo planteado por la Oficina del Procurador General de Puerto Rico, es de rigor establecer la norma establecida por este Tribunal que re-gula este tipo de procedimiento.
Presentada ante el Tribunal Supremo de Puerto Rico una moción que recusa a uno de sus jueces para que se inhiba de intervenir en algún recurso, debe remitirse al juez recusado para su consideración individual. La deci-sión de inhibición es exclusiva del Juez recusado. El Tribunal Supremo de Puerto Rico no tiene poder para excluir de un asunto pendiente ante sí a uno de sus miembros.(1) Este Tribunal es de origen constitucional, y dentro de ese es-quema ocupa una posición insustituible en el sistema de distribución y equilibrio de los poderes públicos. Por géne-sis constitucional, el Tribunal Supremo es “el tribunal de última instancia en Puerto Rico”.(2) Entre los miembros de la Convención Constituyente prevaleció el criterio que “ ‘la existencia y organización de un tribunal de última instan-cia deben ser garantizadas en la constitución misma’ ”.(3)
Este Tribunal ha pautado norma a los efectos de que al cumplir con nuestra función constitucional, los Jueces que lo componen tenemos por juramento una misión fundamental de expresión sobre los asuntos de honda repercu-sión pública que se someten vía los adecuados mecanismos jurisdiccionales. A diferencia del Tribunal de Primera Ins-tancia y del Tribunal de Circuito Apelaciones, la inhibición de un juez de este cuerpo no conlleva la corriente práctica de sustitución de jueces que allí impera con relativa facilidad. Nuestras decisiones exigen quorum y votación mayoritaria, ya actuemos en Pleno o divididos en Salas. En todo caso, la exigencia de composición mínima y de mayo-*778ría absoluta para decretar la inconstitucionalidad de una ley, conlleva que la inhibición de un Juez de este Tribunal revista interés excepcional.(4)
El carácter vitalicio de nuestro nombramiento nos ase-gura una posición definida de independencia judicial, libre de las expresiones políticas que puedan gravitar sobre un candidato a otro término en el cargo. La Convención Cons-tituyente abordó el tema con deliberada claridad y expre-samente destacó que el nombramiento de por vida de los Jueces del Tribunal Supremo proveería la estabilidad re-querida para asegurar la independencia judicial consa-grada en el Art. V de la Constitución de Puerto Rico.(5)
Los Jueces de este Tribunal estamos sujetos a los pre-ceptos constitucionales y a las normas legales y jurídicas establecidas. Nuestras decisiones requieren mayoría y la formación de una voluntad colectiva si han de ser las opiniones del Tribunal. Esto no ocurre así en el Tribunal de Primera Instancia, ni en el Tribunal de Circuito Apelaciones. El mecanismo colegiado de esta Curia ase-gura una justicia imparcial, severa restricción y celosa fis-calización de los criterios en el proceso de pautar el ordenamiento jurídico. El recurso al disenso vehemente o al voto particular, de amplia afirmación y utilización por este Tribunal, garantizan que la decisión y la opinión final cer-tificada responda al legítimo criterio mayoritario infor-mado, nunca a la situación individual o a preferencias pri-vadas de los componentes del Tribunal.(6)
Las normas de inhibición —tendentes a eliminar el po-tencial de prejuicio, arbitrariedad y a establecer las garan-tías de una decisión justa para las partes— imponen prin-cipios de conducta que van dirigidos a la conciencia judicial individual. En un gran número de casos en el seno de este Foro, los jueces han declarado su inhibición o su no inter-*779vención sua sponte sin mediar petición a los efectos. Siem-pre ha existido un total poder de apreciación individual sobre la procedencia de la inhibición formalmente solicitada.(7)
La norma pautada por este Tribunal sobre este asunto está a tono con la mejor doctrina y precedentes. Razones de peso percibidas por la mayoría de los foros colegiados esta-tales de última instancia y del propio Tribunal Supremo de Estados Unidos han llevado a esta Curia a reafirmarla.(8)
II
El Procurador General expone vanas circunstancias que, a su juicio, ameritan nuestra inhibición. Arguye que el descargo de nuestra función judicial en el asunto ante nos está reñido e incide con lo dispuesto en los Cánones I, XI y XII(c) del Código de Ética Judicial,(9) y en la Regla 63.1 de Procedimiento Civil.(10)
Para sostener su petición de inhibición del que suscribe, el Procurador General cita partes de nuestro voto de inhi-bición en Andino Torres, Ex parte,(11) donde expresamos lo siguiente:
La imparcialidad y objetividad con la cual deben proceder los jueces, es de tal importancia que la ley exige que cualquier causa que tienda a minar la confianza pública en el sistema de justicia, así como razonablemente arrojar dudas sobre la impar-cialidad para adjudicar, el juez deberá inhibirse de actuar en un pleito o procedimiento. Regla 63 [.1] de Procedimiento Civil, 32 L.P.R.A. Ap. III;(4) Cánones XI y XII(g) de Ética Judicial, 4 L.P.R.A. Ap. IV-A. Éstas normas establecen que el juez no sola-mente ha de ser imparcial, sino que su conducta ha de excluir toda posible apariencia de parcialidad. Bajo la norma de “apa-*780rienda de parcialidad”, para que proceda la inhibición “no es imprescindible probar la existencia de prejuicio o parcialidad de hecho; basta con la apariencia de parcialidad o prejuicio”(5) “Los tribunales de justicia tenemos el deber de velar que la ‘balanza’ en la cual se pesan los derechos de todos nuestros conciudadanos esté siempre libre de sospechas, aun cuando las mismas sean infundadas."(6) (Énfasis suplido.) Los jueces no deben aceptar encomiendas o labores que pongan en riesgo la imagen de imparcialidad y sobriedad que enaltece a la judica-tura ni que arrojen dudas acerca de su capacidad para actuar con ecuanimidad.(7)
Añadimos, sobre tal tema, lo siguiente:
Este criterio, que establece la inhibición por cualquier causa que razonablemente pueda arrojar dudas sobre la imparciali-dad para adjudicar, exige que sea analizada desde el punto de vista de un observador razonable, bien informado, con el cono-cimiento de todos los datos y las circunstancias relevantes al caso, incluyendo aquellas que son de conocimiento general, como las que no están a la luz pública.(13) Se recomienda exa-minar: (1) los hechos pertinentes; (2) el récord del caso, y (3) la ley aplicable.(14) La imputación de parcialidad debe ser basada en hechos que produzcan duda razonable sobre la imparciali-dad del juez en la mente de una persona razonable, no desde el punto de vista del juez, los litigantes o sus abogados.(15)
La experiencia que un juez ha adquirido durante su carrera, ya sea en la práctica privada como abogado, en una posición previa en otras ramas del gobierno, no es base suficiente para que éste se inhiba en procedimientos relacionados con esa experiencia.(16) Aun cuando el juez es influenciado, consciente o inconsciente, por sus experiencias, asociaciones o prejuicios de-sarrollados a través de su vida, nuestro sistema tiene una expec-tativa en que esas influencias y prejuicios sean echados a un *781lado, y adjudiquen con ecuanimidad ética e intelectual todos los pleitos ante su consideración.(17)
Expresa el señor Procurador General que es de público conocimiento que este Juez compareció como abogado de récord del ex gobernador Carlos Romero Barceló a las vistas celebradas en 1992 ante la Comisión de lo Jurídico del Senado de Puerto Rico en torno al encubrimiento de los asesinatos ocurridos en el Cerro Maravilla. Solicita de este Tribunal que tome conocimiento judicial “de que el licen-ciado Romero Barceló fue citado con el propósito de diluci-dar su alegada intervención en el encubrimiento de dichos asesinatos”. (Énfasis suplido.) Moción Solicitando la Inhi-bición del Honorable Efraín E. Rivera Pérez, pág. 4. Para sostener su afirmación y pedimento a este Tribunal, acom-paña con su moción de inhibición una copia de la transcrip-ción y de un video de lo acontecido ante esa comisión legis-lativa el miércoles 22 de abril de 1992. Dicha comisión fue constituida ese día para la celebración de la vista pública “relacionada con la Resolución del Senado 31, resolución que encomienda a la Comisión [d]e lo Jurídico la investiga-ción de la planificación y encubrimiento de los asesinatos y otros crímenes cometidos el 25 de julio de 1978, en el Cerro Maravilla de la jurisdicción de Villalba, Puerto Rico”.(12)
De dicha transcripción surge que el Honorable Marcos Rigau, Senador, Presidente de la referida comisión legisla-tiva, reconoció la presencia del licenciado Romero Barceló y de sus asesores legales, que identificó como el Ledo. Virgilio Ramos, el licenciado Valcárcel y el Ledo. Efraín Rivera.(13) Desde los inicios de la vista pública, el licenciado *782Romero Barceló intentó plantear un asunto sobre el uso de la representación legal. Después de algún esfuerzo le fue permitido hacer el planteamiento, y le contestó una pre-gunta, en ese sentido, al Honorable Senador Oreste Ramos. Sobre este aspecto, surge de la transcripción lo siguiente:
HON. RAMOS, ORESTE: Noto que no está su representación legal presente.
LODO. ROMERO BARCELÓ: No, no está, porque ante la resolución que se me envió de que se estaba [n] cuestionando la[s] actuaciones de Virgilio como asesor mío en este caso, licen-ciado Virgilio Ramos. Y la amenaza de llevar, o sea, radicar una querella por violación [dé\ los cánones de ética, yo le pedí al licenciado Virgilio Ramos y a los demás abogados, que aunque sé que lo que se plantea no tiene mérito alguno y que no tiene ninguna consecuencia, sin embargo, no deja de ser algo que a cualquier profesional le molesta tener sobre sus hombros, sobre su cabeza, una amenaza de que se le va[n a] radicar cargos para que no pueda ejercer su profesión. Y no deja de ser una materia de preocupación. Como tanto el licenciado Virgilio Ramos, como los licenciados Francisco Valcárcel y Efraín Rivera están ha-ciendo, sirviendo de abogados gratuitamente, dando de su tiempo profesional como amigos y compañeros. Yo no quiero lle-var tampoco el cargo adicional y la preocupación adicional ante estas vistas de que ellos se vean acosados injustamente en esta forma. Y tengo que presumir que si se hace hoy con Virgilio Ramos, como se hi[cieron] anteriormente también unas veladas amenazas contra la representación anterior que yo tuve, pues también puede hacerse contra “Paco” Va[l]cárcel, también puede hacerse contra Efraín Rivera y yo les pedí que no me represen-ten, yo estoy aquí solo. Y si la Comisión me perturba, hostiga, me priva de escoger mis abogados, como es mi derecho consti-tucional, pues sencillamente que así sea y aquí estoy yo para seguir adelante.(14) (Énfasis suplido.)
Expresa el señor Procurador General que “durante dicha vista se trajo a colación las actuaciones de encubri-miento del señor Colton durante el proceso investigativo de los incidentes del Caso Maravilla y se inquirió sobre el co-*783nocimiento, si alguno, que pudo haber tenido el licenciado Romero Barceló de ese hecho”. Moción Solicitando la Inhi-bición del Honorable Efraín E. Rivera Pérez, pág. 4. Ex-presa que, a manera de ejemplo, y con el propósito de ilus-trar sobre la forma en que se inquirió sobre tal asunto al ex gobernador Romero Barceló, “se le preguntó sobre la pre-sencia del señor Colton, entonces Director de la División de Investigación Criminal del Departamento de Justicia en la Fortaleza [,] unos días antes de que éste diera a conocer los resultados de la investigación del Departamento de Justi-cia en la cual [se] exoneraba de la responsabilidad a los policías que participaron en el operativo en el Cerro Maravilla”. Moción Solicitando la Inhibición del Honorable Efraín E. Rivera Pérez, pág. 4. Para sostener su afirmación de lo que se inquirió al ex gobernador Romero Barceló so-bre su conocimiento relativo a la conducta del señor Colton durante la investigación de los sucesos, hace referencia a partes de la transcripción que surgen de las páginas 7 y 8, 41 y 68. Veamos.
De las páginas 7 a la 10 de la referida transcripción surge, sobre este asunto, lo siguiente:
HON. RAMOS, ORESTE: Bien. Ha desfilado testimonio ante esta Comisión en el sentido de que tuvo usted reuniones con los Fiscales Colton y Figueroa Vivas. Y se ha tratado de implicar que estaba usted tratando de tomar control de la investigación, saltando por encima del Secretario de Justicia. Lo mismo se ha hecho con relación al Superintendente Cartagena o antes de eso, Cartagena como Superintendente Auxiliar o Jefe de Ope-raciones de Campo. ¿Qué comentarios le merece a usted ese testimonio o imputaciones?
LCDO. ROMERO BARCELÓ: En primer lugar, señor Sena-dor, todas las personas que trabaja[ba]n conmigo o que tenían conocimiento de cómo yo trabajaba mientras era Gobernador y cómo trabaj [o] también en la vida privada, saben y sabían que yo bregaba con las personas a quien yo les había encomendado una labor. Y que creo mucho en que cada persona tiene que asumir las responsabilidades de lo que tiene a su cargo, y que' yo bregaba con los miembros de Gabinete. Teníamos, obvia-mente, ayudantes en Fortaleza que bregaban con varias agen-*784cías, porque no podía yo estar disponible a las necesidades de cada departamento en cada momento. Y por eso es que se esta-blecen los ayudantes en Fortaleza, que bregan con distintas áreas. Pero si yo tenía que bregar con un departamento, obvia-mente, bregaba siempre a través del Secretario, en el caso que fuera un departamento constitucional o director, en caso de una autoridad o el presidente en caso de una corporación pública. Y si tenía necesidades de bregar con alguien específicamente, pues con presencia del presidente o con conocimiento del presi-dente o el director o el secretario siempre. Porque si no, pues para qué tener esa persona a cargo de esa agencia y c[o]mo esas posiciones están a la voluntad del Gobernador. O sea, que en cualquier momento que el Gobernador diga “Mira, no te nece-sito, tú no me haces falta” pues adiós, renuncia. No hay que dar ni justificaciones en estos casos, pues son posiciones que están a disposición del Gobernador, y yo funcionaba en esa forma. Y yo, además, tengo mucho respeto por la dignidad humana; y yo no puedo tener una persona a cargo de algo y menospreciarlo porque ir por encima de él o por debajo de él o c[o]mo sea, es menospreciar esa persona.
Tanto con Roberto Torres González como con Miguel Giménez Muñoz como con los demás secretarios y directores, pues bre-gaba con ellos. Lo que Colton y Figueroa, lo que ocurre que, la declaración mía en el 19 ... —¿cuándo fue que depuse en el caso? creo que fue en el 1980— cuando se me pregunta sobre el informe, yo tenía recuerdo de haberme sentado con el Secreta-rio de Justicia, así como también con Figueroa y con Colton para discutir el informe. Yo no recordaba en aquel momento[,] ni se me recordó!,] ni se me trajo a la atención de que yo no estaba en Puerto Rico. Y yo, obviamente, asumí al contestar, que estaba en Puerto Rico y que me reuní con ellos estando en Puerto Rico, antes de que se diera a la publicidad, que era lo lógico, pero yo no estaba en Puerto Rico. Y eso, ahora es que me venía a percatar durante estas vistas de que yo no estaba en Puerto Rico en aquellos momentos y que, obviamente, ahí hay una, había una contradicción. La única explicación que pode-mos tener a esto es lo que dijo el Secretario de Justicia, que él había hablado por teléfono conmigo en ese caso y hemos discu-tido el informe y los hallazgos [,] y siendo él como era en aquel momento también, que tampoco estaba consciente de eso al mo-mento que declaré en el '80, en aquel momento, el Secretario de Justicia era el Gobernador. O sea, que yo estaba afuera y es-taba afuera también “Poto” Paniagua.
Al rendirse el informe de Colton y Figueroa al Secretario de Justicia, en ese momento, el 29 de agosto, el Secretario de Jus-ticia es Gobernador también. No hay manera que ese informe *785cuando se rinde por Colton y Figueroa al Secretario de Justicia, no se supiera en el Departamento y en Puerto Rico que ya se había rendido el informe. Y había un compromiso de parte mía, público, de hacer el informe público y lo que yo ahora mismo no recuerdo en la conversación, pero yo, uno poniendo, juntando dos más dos, porque en ese momento se me consultó, hablamos sobre la cuestión de darle publicidad porque la prensa, obvia-mente, estaría pidiendo ese informe en aquel momento, tendría que tener ese conocimiento que se había rendido y se autorizó, una vez que me dieron las conclusiones, se autorizó para que se hiciera la conferencia de prensa.
Y cuando yo regresé a Puerto Rico nos reunimos y entonces pasamos por el informe, conjuntamente acompañando de las declaraciones, se pasó por encima de ellas, no, me explicaron. Y luego, me dieron el informe oficialmente, el informe sin las de-claraciones y eso, que eso se queda allá en el Departamento de Justicia. Estafo son] las conclusiones a que yo llego ahora re-trospectivamente, pero eso son, de eso hace 14 años. Y real-mente la, es una cuestión de composición, porque no tenía en aquel momento, yo entendía que yo estaba en Puerto Rico y si yo estaba en Puerto Rico no hay manera de que ése se hubiera dado a la publicidad sin haberse reunido conmigo primero. Eso tenía que ser así y como estaba afuera, pues entonces fue por teléfono, como dijo el Secretario de Justicia.
HON. RAMOS, ORESTE: Aquí vemos entonces, cómo cuando usted hace algo con relación a estas imputaciones se le imputa entonces hacer algo, que supuestamente no debió haber hecho. Como tratar de acelerar los procedimientos, agilizarlos, tomar un interés particular. Por el contrario, si no lo hace, se le im-puta negligencia o no estar interesado en el asunto. Yo me acuerdo del discurso de “Palo si bogas y palo si no bogas”. Qui-siera sus comentarios al respecto también.
LCDO. ROMERO BARCELÓ: Sí, cómo no, Senador, con mu-cho gusto. Precisamente, en aquella época, mirando [en] retros-pectiva, mirando ahora hacia atrás, 14 años después, uno dice; —bueno, un mes de investigación no era tanto para un caso como éste — , pero en aquel momento parecía una eternidad. Y en aquel momento, y a la prensa y al pueblo aparentemente le parecía una eternidad y dondequiera se estaba exigiendo ¿cuándo viene el informe?, ¿cuándo termina la investigación?, ¿qué está pasando? Y había en esas preguntas también, una insinuación de que se estaba amapuchando, de que si se estaba tardando se estaba amapuchando, que eso debía estar ya. Y por eso el interés que yo demostré de que se acelerara el proceso de investigación, porque era que había continuo interés de cuándo *786va a salir el informe. Y si no hubiera salido el informe en, para fines de agosto, pues hubiera más, esa presión hubiera aumen-tado, hubiera sido todo cada día mayor.
Pero vuelvo y repito, ahora uno mira retrospectiva [mente] y dice; —caramba, un mes no fue tanto — . Pero en aquel mo-mento parecía una eternidad. Y era como usted dice y bien se-ñala: “palo si bogas y palo si no bogas”. Lo que tiene que haber aquí durante toda esta investigación en todas las declaraciones que hay aquí, yo estoy, no tengo la menor duda que esto tiene que ser así, es que no hay ningún momento, pero ningún mo-mento donde nadie que trabajó conmigo, que haya sido llamado aquí a investigar, puede haber dicho en momento alguno que yo le pedí que hiciera algo impropio o inmoral o ilegal relacionado con este asunto o con cualquier otro asunto.
Y estoy seguro que eso tiene que constar de las declaraciones que hay en sesiones ejecutivas, en las que le llaman las sesio-nes esas escondidas, de ultratumba, que no hay, no son ejecu-tivas, no están los Senadores de ninguno de los partidos en esas sesiones y no se sabe cuándo se llevan a cabo, y las vistas públicas. En todo eso, no hay ninguna ocasión donde eso pueda haber sido así. Porque es que no había eso. Y Colton y Figueroa sabían, igual que el Secretario de Justicia, que mi interés era que se encontrara la verdad. (Énfasis suplido.) Apéndice, págs. 7-10.
De las páginas 41 y 42 de la Transcripción surge lo si-guiente:
HON. MARTÍN GARCÍA: Le pregunto, don Carlos, el, usted ha testificado, y acláreme si estoy equivocado, que en algún momento antes de usted haberse ido a su viaje a Estados Uni-dos' días antes de la fecha en que se entrega el informe Figueroa-Colton, de hacerse público, usted, le pregunto, ¿si testificó que usted debe haberse reunido en algún momento por lo me-nos con Figueroa y Colton y quizás también con Figueroa, Col-ton y Miguel Giménez Muñoz?
LCDO. ROMERO BARCELÓ: Pude haberlo declarado, si lo declaré yo entiendo que fue un error al yo analizar el hecho de que yo estuve fuera ese fin de semana y no regresé hasta el 30, con los hechos en el caso, obviamente eso no ocurrió. Porque cuando yo me reuní con Figueroa, con Colton y estoy casi se-guro que con el Secretario de Justicia, se vio el expediente com-pleto del caso tanto el informe como las declaraciones que esta-ban, que tenía Justicia, ellos repasaron, indicaron los, el informe y yo iba ojeando mientras ellos hablaban, luego se me *787entregó el informe del Gobernador, no sé si se me dejó allí en aquel momento se me envió el que no contiene los documentos completos, sino que es el informe que se rinde por los investigadores. Y eso, pues obviamente ocurrió después que yo regresé y no antes, o sea, después de la Conferencia de Prensat,] y que la conversación que hubo con el Secretario de Justicia, file por teléfono anteriormente a la publicación de que era en aquel momento el Secretario de Justicia, Gobernador de Puerto Rico.
HON. MARTIN GARCÍA: Pero sí usted estuvo y expresó, le pregunto, satisfacción con los resultados.
LCDO. ROMERO BARCELO: Eso es correcto, sí. (Énfasis suplido.) Apéndice, págs. 41-42.
De las páginas 68, 69 y 70 de la Transcripción surge lo siguiente:
HON. HERNÁNDEZ AGOSTO: ... del proceso de esa investigación. ¿Cuántas reuniones usted celebró con Colton —si recuerda— y Figueroa Vivas sobre esta investigación!?]
LCDO. ROMERO BARCELÓ: La reunión sobre la autopsia —cuando me vinieron a informar y vino con el Secretario de Justicia a informarme que iban a desenterrar los cadáveres para hacer otra autopsia— y la reunión sobre el informe. Esas fueron las reuniones.
HON. HERNÁNDEZ AGOSTO: ¿Dos? ¿Dos reuniones?
LCDO. ROMERO BARCELÓ: Y que en la reunión con el in-forme, que mi mejor recuerdo es que estaba presente también el Secretario de Justicia —y según aclaré esta mañana— fue después de mi regreso del viaje que tenía. Y una ...
HON. HERNÁNDEZ AGOSTO: Usted ...
LCDO. ROMERO BARCELÓ: ... Conversación telefónica que aparentemente tuve con el Secretario de Justicia.
HON. HERNÁNDEZ AGOSTO: Usted se ha referido aquí, aquí ha habido información en dos sentidos, de dos personas, de Giménez Muñoz de que esas reuniones fueron previas a la pu-blicación del informe. Y que, y que, y que fue en Fortaleza que se determinó qué se hacía público y qué no se hacía público. Y hay declaraciones de “Tony” Quiñones Calderón, persona en quien usted confía y que le atribuye un buen recuerdo, diciendo *788que esas reuniones se celebraron antes de hacer público el informe.
LCDO. ROMERO BARCELÓ: “Tony” está equivocado, obvia-mente, como estuvo equivocado también sobre el hecho de que declaró de que el memorando, las manifestaciones públicas que se le enviaron a El Nuevo Día que él las preparó acá en San Juan sin que yo interviniera en la redacción. Yo estoy seguro que “Tony’ en eso está equivocado, porque yo enmendé las de-claraciones que preparó “Tony’ y que yo mismo escribí sobre ese documento que envió “Tony’ y finalmente, el producto final fue uno corregido por mí. Igualmente, “Tony” obviamente está equi-vocado en eso, que se cree que fue antes, porque yo estaba fuera de Puerto Rico mientras el informe estaba preparándose; y fuera de Puerto Rico, obviamente, no podía yo haber tenido esa reunión.
Cuando yo declaré en la deposición, como expliqué esta ma-ñana, yo no tenía conocimiento, no se me recordó que yo estaba fuera y yo presumí que la reunión fue antes. Porque si yo, si iba a hacerse público un informe y yo estaba en Puerto Rico, tenía que haber sido antes.
HON. HERNÁNDEZ AGOSTO: O sea, que su ...
LCDO. ROMERO BARCELÓ: Pero no estando en Puerto Rico, fue una llamada telefónica —según dijo aquí y declaró el Secretario de Justicia entonces, Miguel Giménez Muñoz— y posteriormente, cuando yo regresé fue la reunión que tuvimos sobre el informe.
HON. HERNÁNDEZ AGOSTO: ... o sea, que su recuerdo de cuándo usted discutió ese informe, hoy, es mejor que su re-cuerdo de junio de 1980.
LCDO. ROMERO BARCELÓ: No mi recuerdo, no mi recuerdo. El análisis que estoy haciendo y que he hecho de todo lo que ocurrió. Porque obviamente, yo no pude haberme reunido durante el fin de semana si estaba fuera de Puerto Rico. Pero si iba a haber un informe, se iba a dar a la publicidad, obviamente yo tenía que haberme reunido antes si yo estaba en Puerto Rico. Pero al no estarlo, la comunicación fue por teléfono, según dijo el licenciado Giménez Muñoz.
¿Y qué es lo que explica todo eso? Eso se explica en la si-guiente manera. Que el licenciado Giménez Muñoz, que era el Secretario de Justicia, ese fin de semana estaba actuando como Gobernador, porque estaba el licenciado “Poto” Paniagua, que era el Secretario de Estado, estaba también allá en los Estados Unidos, precisamente bregando con mi deposición ante las Na-*789ciones Unidas. Cuando viene el informe al Secretario de Justi-cia, el Secretario de Justicia recibe el informe como Secretario de Justicia, pero en ese memento [sic] también es Gobernador. Y tiene que conocerse, sabía en Puerto Rico que ese informe se rindió, porque aquí ese tipo de cosas no se guardan en secreto. Y la Prensa estaba exigiendo el informe y me llamó por telé-fono, hablamos sobre el informe, me da las conclusiones y las recomendaciones y yo autorizo, estoy de acuerdo con él a que se dé a la publicidad el informe y que, como se hizo.
Y cuando regreso el día 30, en algún momento, 30 ó 31, tene-mos la reunión con los, Colton y Figueroa donde está también el Secretario de Justicia, que es mi mejor recuerdo, que estaba en esa reunión cuando me explicaron el informe, donde está, te-nían ellos el informe que se me rinde a mi más las declaracio-nes y otros documentos que acompañan ese informe en el De-partamento de Justicia. (Énfasis suplido.) Apéndice, págs. 68-70.
El señor Procurador General utiliza y hace referencia a dichas partes de la transcripción para afirmar que “la po-sible interrelación entre el señor Colton y el licenciado Romero, sobre el encubrimiento por Colton de los sucesos del Cerro Maravilla fue un asunto que se discutió en el Senado y que, forzosamente, fue tema sobre el cual el entonces abogado Rivera Pérez debió asesorar a su cliente previo a dicha vista”. (Énfasis suplido.) Moción Solicitando la Inhibición del Honorable Efraín E. Rivera Pérez, pág. 4.
Expresa el señor Procurador General que el desaforo del señor Colton obedeció a su rol activo y protagónico en el encubrimiento de los asesinatos, evidenciado por su con-ducta durante la investigación que dirigió como Director de la División de Investigaciones Criminales del Departa-mento de Justiciad.(15) Afirma que la participación activa de este Juez como abogado del ex gobernador Romero Barceló es suficiente para inhibirnos de participar desde sus inicios *790en la consideración, atención y adjudicación de la solicitud de reinstalación a la profesión legal del Sr. Pedro Colton Fontán. Toda vez que ese no fue el criterio del que suscribe, el señor Procurador General afirma con vehemencia que se vio forzado a solicitar nuestra inhibición en esta tan tardía etapa de los procedimientos. Le solicita a este Tribunal que tome conocimiento judicial de los reportes periodísticos que sobre el asunto de la inhibición de este Juez se han publi-cado en la prensa como evidencia de cómo, alegadamente, se ha perjudicado la imagen de la justicia en el país, y de la dignidad y objetividad de esta Curia.
III
Antes de entrar en los méritos de lo planteado, es me-nester atender dos instancias por virtud de las cuales el Procurador General solicita que se tome conocimiento judicial de ciertos hechos para apoyar su pedimento. Veamos.
La Regla 11 de Evidencia(16) dispone, sobre este tema, lo siguiente:
(A) Los tribunales podrán tomar conocimiento judicial de hechos que no son razonablemente objeto de controversia por:
(1) Ser de conocimiento general dentro de la jurisdicción territorial del tribunal, o
(2) ser susceptibles de determinación inmediata y exacta recurriendo a fuentes cuya exactitud no puede ser razonable-mente cuestionada.
(B) Los tribunales podrán tomar conocimiento judicial a ini-ciativa propia y deberán tomar conocimiento judicial a solicitud de parte cuando ésta provea al tribunal con información sufi-ciente para permitirle que tome tal conocimiento.
(C) La parte que solicita que se tome conocimiento judicial de un hecho debe notificar la solicitud a la parte adversa para dar oportunidad a ésta de preparárse y enfrentarse a la solici-tud, si así lo estimare conveniente. Una parte tiene derecho a ser oída en torno a si procede tomar conocimiento judicial.
*791(D) Los tribunales podrán tomar conocimiento judicial en cualquier etapa de los procedimientos, incluyendo la etapa apelativa.
(E) En casos criminales por jurado el juez instruirá a los miembros del jurado de que deben aceptar como concluyente cualquier hecho del cual se haya tomado conocimiento judicial.
Esta regla determina lo relativo al conocimiento judicial de hechos adjudicativos. El modo usual de la determina-ción de hechos es la presentación de evidencia, ya sea tes-tifical, documental o de otra índole. Si hay hechos específi-cos de los cuales no puede razonablemente dudarse, resulta absurdo el desfilar evidencia en apoyo de su determinación. El punto esencial es la indisputabilidad de los hechos. Si el tribunal entiende que están presentes los criterios de indisputabilidad establecidos en la Regla 11(A) de Evidencia, supra, puede tomar conocimiento judicial sin haberlo solicitado parte alguna. Como el criterio central es la indisputabilidad de hechos, y esto no depende en forma alguna de la etapa en que se encuentra el proceso, es legí-timo tomar conocimiento judicial en cualquier etapa del caso, incluso en la fase apelativa.
El Procurador General solicita que tomemos conoci-miento judicial de determinado propósito y objetivo de la referida comisión legislativa al requerir la presencia del ex gobernador Carlos Romero Barceló durante sus sesiones. Pretende que tomemos conocimiento judicial de que dicha persona fue citada con el propósito de dilucidar su alegada intervención en un encubrimiento del delito de asesinato. Es de conocimiento general que la Comisión de lo Jurídico del Senado de Puerto Rico para 1992 estaba realizando una investigación sobre los aspectos de planificación y en-cubrimiento de los sucesos del Cerro Maravilla. Las pre-guntas que se le dirigieran al ex gobernador Romero Bar-celó durante la vista pública celebrada el 22 de abril de 1992 fueron enmarcadas y dirigidas por el interés de inda-gar si éste se había reunido con los fiscales Pedro Colton Fontán y Ángel Figueroa Vivas, y con qué propósito. De las *792partes anteriormente transcritas de dicho documento consta claramente el texto de las preguntas y las contesta-ciones ofrecidas por el ex gobernador Romero Barceló.
La incidencia que surge de la página siete (7) de la transcripción demuestra, por la intervención del Honorable Senador Oreste Ramos, que previamente se había des-filado testimonio ante la referida comisión a los efectos de que el ex gobernador Carlos Romero Barceló se había re-unido con los fiscales Colton Fontán y Figueroa Vivas. El Senador Ramos le preguntó sobre la existencia de dichas reuniones y su propósito. Su pregunta no estuvo enmar-cada en un señalamiento sobre la existencia de evidencia previa que relacionara al ex gobernador con acto ilegal alguno. Este último contestó la pregunta; vertió su conoci-miento sobre las referidas reuniones y su propósito. Lo pre-tendido por el Procurador General es improcedente por inmeritorio.
El Procurador General pretende que tomemos conoci-miento judicial de reportes de prensa relativos a la no in-hibición de este Juez en este asunto, dirigidos a evidenciar alegados efectos perjudiciales que tal actuación ha produ-cido sobre la imagen de la justicia en el país y de la digni-dad y objetividad del Tribunal Supremo de Puerto Rico. Concluimos que no es posible evidenciar lo que se pretende tomando conocimiento judicial, como hecho indubitado, de lo contenido en unos reportes de prensa. No es procedente, por inmeritorio, conceder lo aquí solicitado.
IV
¿En qué sostiene el Procurador General su pedimento sobre inhibición? ¿Realiza en su escrito aseveraciones en forma detallada y específica? ¿Acompaña evidencia para sostenerlo? Concluimos que no. Su petitorio no está soste-nido por la verdad. Se fundamenta en la especulación y la conjetura. Veamos.
*793La Regla 4(e)(2) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, dispone, sobre el tema, lo siguiente:

(2) En el caso de que se presentare una recusación o petición de inhibición a uno de los(as) [J\ueces del [T\ribunal, el(la) [S]ecretario(a) enviará la moción de recusación o petición de inhibición al(a la) Jueza objeto de la misma quien decidirá so-bre el particular, sin la intervención del pleno.

Al entender en una recusación, los(as) [Jlueces del [TJribunal podrán tomar en consideración las causales de inhibición que establecen la ley, los Cánones de Etica Judicial y las tradiciones judiciales.
Cualquier [J]uez podrá inhibirse motu proprio sin tener que expresar los motivos para tal inhibición. (Énfasis suplido.)
Cualquier recusación de un juez deberá ser jurada y ex-pondrá los hechos en que se funda. Dicha recusación de-berá ser presentada tan pronto el solicitante advenga en conocimiento de la causa de recusación.(17) La moción de inhibición del Procurador General no está jurada. Fue acompañada con las referidas copias de la transcripción y del video. De las mismas surgen las intervenciones de los miembros de la Comisión y de sus funcionarios durante la celebración de la misma y de las variadas preguntas diri-gidas al ex gobernador Carlos Romero Barceló y sus respuestas. Fueron anejados dichos documentos a la mo-ción de inhibición para sostener lo alegado con relación a la posible interrelación entre el señor Colton y el ex goberna-dor, sobre el encubrimiento por el señor Colton de los su-cesos de Maravilla, como un asunto que alegadamente se discutió en el Senado y que forzosamente fue tema sobre el cual el que suscribe debió haber asesorado al ex gobernador Carlos Romero Barceló previo a dicha vista, por haber fun-gido activamente como su abogado durante las vistas. El Procurador General no apoya su pedimento de inhibición en aseveraciones específicas, detalladas y concretas. Las mismas son conclusorias y vagas. Se basan en conjeturas y *794especulaciones. Tampoco presentó evidencia de que el que suscribe tuviera contacto o se enfrentó en el descargo de su responsabilidad profesional con prueba alguna referente a conducta o actuación del ex gobernador en el supuesto en-cubrimiento de un delito público. Tal proceder es conse-cuencia de que su petitorio no está sostenido en la verdad.
El ex gobernador Romero Barceló reclutó nuestros ser-vicios para finales de 1991(18) para realizar una evaluación de los procedimientos que intentaba utilizar la Comisión de lo Jurídico del Senado de Puerto Rico al invitarlo a tes-tificar en las vistas ejecutivas y públicas que estaban cele-brando con relación a los sucesos del Cerro Maravilla desde la perspectiva del derecho constitucional. Nuestra labor estuvo ubicada en analizar la constitucionalidad de ciertos y determinados procesos legislativos utilizados por la referida comisión legislativa y cómo podían afectar las garantías y los derechos constitucionales que el ex gober-nador disfrutaba como cualquier otro ciudadano, a tenor con la Constitución de Estados Unidos y de Puerto Rico. Durante mi gestión profesional en este asunto no tuve con-tacto ni me enfrenté a prueba alguna que vinculara al ex gobernador Romero Barceló con los hechos que dieron lu-gar al procedimiento disciplinario seguido ante este Tribunal, y que concluyó en la separación de la profesión del señor Colton Fontán. No conozco al señor Colton. Nunca lo he visto personalmente, ni me he reunido con él. Las razo-nes, como cuestión de hecho y de derecho, que tuvo esta Curia para suspender de la profesión al señor Colton no advinieron a mi conocimiento hasta después que fue publi-cada la Opinión emitida por este Tribunal el 21 de febrero de 1991, y en la misma forma que se enteran todos los demás abogados del país. La preparación y el estudio que realicé para descargar el servicio que me solicitó el ex go-*795bernador no incluyó, por no ser necesario, el análisis de la referida opinión. Mi encomienda no tenía ninguna relación con los hechos contenidos en la misma y mucho menos con lo allí pautado.
La inhibición de un juez, bajo el concepto de apariencia de parcialidad, descansa en aquella duda razonable que se pueda desprender de su conducta. No es imprescindible probar la existencia de prejuicio o parcialidad de hecho; basta con la apariencia de parcialidad o prejuicio. Este cri-terio exige que cada caso sea analizado desde el punto de vista de un observador razonable bien informado, con el conocimiento de la verdad de todos los datos y circunstan-cias relevantes al caso, incluso aquellas que son de conoci-miento general, como las que no están a la luz pública. Para la obtención de esos datos o información es recomen-dable examinar los hechos pertinentes, el récord del caso y la ley aplicable, entre otros.
En el asunto ante nos, el Procurador General levanta su pedimento de inhibición, fundamentado en la apariencia de prejuicio o parcialidad. No existen datos, circunstancias o información alguna de que haya desfilado previamente a la vista de 22 de abril de 1992 evidencia ante esa comisión que vinculara al ex gobernador Romero Barceló con el en-cubrimiento de delito público alguno. El Procurador General no hace relación específica y detallada sobre cuál fue la función profesional del que subscribe en el referido proceso legislativo, y en qué consistió nuestro contacto que, a su vez, tiene relación con las cuestiones de hecho y de derecho que considera esta Curia en el día de hoy, en reconsidera-ción, como consecuencia de la solicitud de reinstalación del señor Colton. No desglosa, en forma específica y detallada, cómo las cuestiones de hecho y de derecho que fueran con-sideradas por este Tribunal para tomar la decisión de se-parar al señor Colton de su profesión tienen relación con “la posible interrelación entre el señor Colton y el licen-ciado Romero Barceló sobre el encubrimiento por Colton de *796los sucesos del Cerro Maravilla”, según alegado por dicho funcionario en su moción de inhibición. No lo hizo porque su pedimento de inhibición no se sostiene en la verdad de lo que estuvo ni está a la luz pública y es de conocimiento general; tampoco de aquella verdad que se refleja de la transcripción y el video presentado; ni mucho menos de la verdad que no estuvo a la luz pública ni es de conocimiento general.
Mediante una extensa Opinión de 21 de febrero de 1991, este Tribunal dictó sentencia y separó permanentemente al señor Colton Fontán del ejercicio de la profesión de abogado. El señor Colton presentó el 7 de junio de 1996 una petición para solicitar de este Tribunal que redujera la sanción impuesta de separación permanente a una de cinco (5) años, los cuales ya había cumplido. Esta petición fue suscrita y endosada por veintitrés (23) distinguidos miem-bros de la profesión legal. Mediante Resolución de 28 de junio de 1996, este Tribunal, “a los fines de evaluar su posible reinstalación al ejercicio de la abogacía”, refirió la petición del señor Colton a la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía para evaluación e informe. Después de celebradas las vistas correspondien-tes, y con el beneficio del informe rendido por la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía y del entonces Procurador General, Honorable Gustavo Gelpí, el asunto quedó sometido.
Este Tribunal consideró que la seriedad y desgracia de lo ocurrido en el Cerro Maravilla y la gravedad de la con-ducta observada por el señor Colton es incuestionable. Consideró, además, que sus actos fueron tan serios y graves que este Tribunal entendió procedente separarlo de manera permanente del ejercicio de la abogacía. Determi-namos que tal asunto no estaba en controversia al atender, considerar y adjudicar su solicitud de reinstalación. No obstante, entendimos que el asunto ante nuestra conside-ración estaba enmarcado en si el señor Colton Fontán hoy *797día es una persona apta para ejercer la profesión de abogado. Concluimos que el señor Colton Fontán goza de excelente reputación en la comunidad en que vive; está seriamente arrepentido de la conducta antiética en que in-currió y por la cual fue disciplinado, y que está totalmente rehabilitado desde el punto de vista moral y profesional. Este Tribunal se rehusó a utilizar como factor o elemento exclusivo para evaluar y adjudicar la referida solicitud de reinstalación la gravedad y seriedad de la conducta obser-vada y que lo movió a separarlo de su profesión hace diez (10) años. Este Tribunal, al resolver en la forma que lo hizo, no entró a considerar ni mucho menos a cuestionar las conclusiones de hecho y de derecho formuladas por esta Curia hace diez (10) años atrás al decretarse el desaforo del señor Colton. Las cuestiones de hecho y de derecho con-sideradas por este Tribunal en su Resolución de 18 de junio de 2001 para adjudicar la referida solicitud de reinstala-ción no están relacionadas, por no constituir una reconsi-deración del dictamen sobre el desaforo, con las causas que dieron motivo al mismo, ni muchos menos con lo acaecido durante el desarrollo del proceso legislativo ante la Comi-sión de lo Jurídico del Senado de Puerto Rico, en ocasión de la comparecencia del ex gobernador Carlos Romero Barceló. El proceso ante esta Curia en este asunto estuvo gobernado por el mecanismo colegiado, que asegura en to-dos los casos una justicia imparcial, producto de una se-vera restricción y celosa fiscalización de criterios. Respon-dió al legítimo criterio mayoritario debidamente informado.
V
La moderna práctica increscendo de solicitar festinada-mente inhibiciones de jueces debe abandonarse. Las infun-dadas peticiones de inhibición violentan el sano equilibrio y trastocan la independencia judicial, elemento imprescin-*798dible en nuestro sistema de separación de poderes. Por otro lado, las garantías procesales de los jueces, en estas situa-ciones, deben reconocerse para que puedan defenderse de ataques improcedentes. Al advenir a esta noble profesión, al juez no puede considerársele como que renuncia a defender su honra y dignidad, así como su título y trabajo. La Judicatura de Puerto Rico es un bastión de pureza que todavía sobrevive al ataque vicioso que es signo de la mili-tancia contemporánea, y sobre el abogado recae la obliga-ción de preservar el honor del juez en todos sus actos. No podrá haber civilización si decaen la magistratura y la abo-gacía; brazos inseparables de la justicia.(19) El abogado, en el descargo de su responsabilidad como representante de su cliente, debe actuar sin temor cuando tiene motivos fun-dados para solicitar la inhibición de un juez; sin embargo, debe ser cauteloso y prudente, sobre todo, cuando el motivo de la inhibición que invoca como causa es conducta del juez alegadamente reñida con la ética judicial, y mientras más grave sea su imputación, mayor debe ser su ponderación de las bases de la misma. La fe en la justicia se nutre y se fortalece con el concepto de alta moralidad que se le tenga a quienes la imparten. En el descargo de su obligación como servidores de la justicia, los abogados deben ser celo-sos guardianes del prestigio de quienes tienen esa difícil y noble misión. Jamás deben hacerse eco de información que pueda desmerecerles, a menos que estén en condiciones de sustanciarla cumplidamente. Deben recordar que la calum-nia respecto a los hombres y mujeres de honor deja huella de infamia.(20)
El hecho de que el abogado piense y considere que el proceso judicial está plagado de prejuicio, parcialidad o fuese uno discriminatorio, no le concede una licencia para *799utilizar sus escritos y comparecencias como medio de difa-mar y atacar personalmente a los jueces. Tampoco le concede inmunidad para la utilización de vocabulario deni-grante hacia la dignidad de los miembros del foro judicial.(21) El recurrir al apuntamiento de que un Juez ac-tuó “con prejuicio, pasión y parcialidad” sin sustentarlo o sin motivos fundados para así creerlo, lo hemos conside-rado como un comportamiento censurable que debe ser rechazado. Tal conducta y estilo forense rebasan el ámbito de lo legítimo, y debe desalentarse.(22)
En este asunto, el señor Procurador General y los de-más funcionarios que como abogados de esa oficina subs-cribieron y firmaron la moción que pretende la inhibición de este Juez, se apartaron de la verdad de los datos, cir-cunstancias relevantes e información que son de conoci-miento general y están a la luz pública, así como de aquella que no lo está, de la forma y manera que exige y requiere el estándar de una persona razonable y prudente. Conclui-mos que un observador objetivo, razonable y prudente, con conocimiento específico y detallado de esa verdad, no tenía base razonable ni motivo fundado para dudar de la impar-cialidad de este Juez, por virtud de su participación en el proceso seguido por este Tribunal al atender, considerar, evaluar y adjudicar la petición de reinstalación a la profe-sión legal del señor Colton. Mucho menos para lanzar las graves y muy serias imputaciones que se levantaran en dicho escrito.(23) Es triste y lamentable que el Procurador General y los abogados de su oficina hayan incurrido en una conducta que está vedada a todos los abogados, que tienen la obligación de ser celosos guardianes del prestigio de los Jueces de este Tribunal y del Tribunal de Circuito de *800Apelaciones, y que son, además, funcionarios de este Cuerpo en el trámite de los procesos disciplinarios, entre otros.
VI
Por los fundamentos antes expuestos, declaramos no ha lugar, por inmeritoria, la moción de inhibición presentada.

Notifíquese y publíquese.


(1) Noriega Rodríguez v. Gobernador, 120 D.P.R. 267, 274 (1988).


(2) Art. V, Sec. 3, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 393.


(3) Noriega Rodríguez v. Gobernador, supra, pág. 275.


(4) Íd., págs. 275-276.


(5) Noriega Rodríguez v. Gobernador, supra, pág. 276.


(6) Noriega Rodríguez v. Gobernador, supra.


(7) Íd., pág. 277.


(8) Íd.


(9) 4 L.P.R.A. Ap. IV-A.


(10) 32 L.P.R.A. Ap. III.


(11) 152 D.P.R. 509 (2000).


(4) La Regla 63[.l] de Procedimiento Civil, 32 L.P.R.A. Ap. III, en lo perti-nente, dispone:
“A iniciativa propia o a recusación de parte, un juez deberá inhibirse de actuar en un pleito o procedimiento en cualquiera de los casos siguientes:
“(e) Por cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia.” (Énfasis suplido.)


(5) Pueblo v. Martés Olán, 103 D.P.R. 351, 355 (1975); Santiago Mercado v. Superintendente de la Policía, 112 D.P.R. 205, 214 (1982).


(6) Sucn. Ortiz Ortiz v. Campoamor Redín, 125 D.P.R. 106 (1990).


(7) In re Campoamor Redín, 150 D.P.R. 138 (2000). (Énfasis en el original.)


(13) R.E. Flamm, Judicial Disqualification: Recusal and Disqualification of Judges, Boston, Ed. Little, Brown and Co., Secs. 5.6.4 y 5.8, pág. 163.


(14) Íd.


(15) Íd.


(16) Véase Ramírez de Ferrer v. Mari Brás, 142 D.P.R. 941 (1997).


(17) Santiago v. Superintendente de la Policía, supra. Véase Flamm, op. cit., Sec. 10.11.(Énfasis suplido.) Andino Torres, Ex parte, supra, págs. 512-513.


(12) Apéndice (Transcripción), pág. 1.


 Íd.


(14) Apéndice (Transcripción), págs. 3-4.


(15) La razón del desaforo del señor Colton Fontán fue el haber incurrido en negligencia crasa en el desempeño de sus funciones durante la referida investigación. La opinión y sentencia dictada por este Tribunal en dicho asunto no contiene determinación alguna, como cuestión de hecho y de derecho, a los efectos que el señor Colton Fontán hubiera incurrido en conducta intencionalmente dirigida a encubrir los asesinatos acaecidos en el Cerro Maravilla. In re Colton Fontán, 128 D.P.R. 1 (1991).


(16) 32 L.P.R.A. Ap. IV.


(17) Regla 63.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(18) La adjudicación por esta Curia de los asuntos planteados durante el proceso disciplinario que dio lugar a la separación de la profesión legal del señor Colton ocurrió el 21 de febrero de 1991.


(19) J. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 1116; In re Vázquez Báez, 110 D.P.R. 628, 636 (1981).


(20) Cuevas Segarra, op. cit, págs. 1116-1117; In re Cardona Álvarez, 116 D.P.R. 895 (1986); In re Criado Vázquez, 108 D.P.R. 642 (1979).


(21) Cuevas Segarra, op. cit., pág. 1117; In re Matos González, 149 D.P.R. 817 (1999); In re Cardona Álvarez, supra.


(22) In re Cardona Álvarez, supra.


(23) El Fenix de Puerto Rico v. The M/Y Johanny, 36 F.3d 136, 140 (1er Cir. 1994); Carbana v. Cruz, 595 F. Supp. 585, 587 (D. P.R. 1984); In re United States, 666 F.2d 690, 695 (1er Cir. 1981); Blizard v. Frechette, 601 F.2d 1217 (1er Cir. 1979).